Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 1 of 19 PageID #: 2116




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

  TENSTREET, LLC,                                 )
                                                  )
                            Plaintiff,            )
                                                  )
                       v.                         )    No. 1:18-cv-03633-JRS-TAB
                                                  )
  DRIVERREACH, LLC,                               )
                                                  )
                            Defendant.            )


                        Order on Motion for Attorneys' Fees

     Tenstreet, LLC ("Tenstreet") sued DriverReach, LLC ("DriverReach"), alleging

  infringement of U.S. Patent No. 8,145,575 (the "'575 Patent"). The Court granted

  DriverReach's motion to dismiss Tenstreet's claims. (ECF No. 63.) DriverReach now

  moves to recover reasonable attorneys' fees from Tenstreet under 35 U.S.C. § 285,

  (ECF No. 94), and to strike five of Tenstreet's declarations, (see ECF Nos. 114–18),

  which it argues are untimely, (ECF No. 120).             For the following reasons,

  DriverReach's motion for attorneys' fees is denied and its motion to strike is denied

  as moot.

                                         I.   Background

     On November 20, 2018, Tenstreet filed suit against DriverReach alleging

  infringement of Tenstreet's patent for Xchange, the '575 Patent. (Compl. ¶ 11, ECF

  No. 1 at 3.) Specifically, Tenstreet alleged that DriverReach infringed the '575 Patent

  by selling its own employment verification product, VOE Plus Solutions. (Compl. ¶

  2, ECF No. 1.) DriverReach moved to dismiss, contending that the '575 Patent was
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 2 of 19 PageID #: 2117




  patent-ineligible subject matter under 35 U.S.C. § 101. (ECF No. 14.) On September

  30, 2019, the Court granted DriverReach's motion and dismissed Tenstreet's claims

  on the merits with prejudice, holding that Tenstreet failed to state a claim upon which

  relief could be granted because the claims of the '575 Patent were patent-ineligible

  under § 101 and therefore invalid. Tenstreet, LLC v. DriverReach, LLC, 417 F. Supp.

  3d 1144, 1152 (S.D. Ind. 2019), aff'd, 825 F. App'x 925 (Fed. Cir. 2020). Final

  judgment was entered on the same date. (ECF No. 64.)

     DriverReach filed its first motion for attorneys' fees on October 15, 2019, (ECF No.

  66), which the Court denied without prejudice pending Tenstreet's appeal of the case,

  (ECF No. 90). After the Federal Circuit affirmed the Court's holding, DriverReach

  filed its renewed motion.     (ECF No. 94.)    DriverReach argues that this is an

  exceptional case within the meaning of 35 U.S.C. § 285.

                                 II.   Legal Standard

     The Patent Act provides that a "court in exceptional cases may award reasonable

  attorney fees to the prevailing party." 35 U.S.C. § 285. "[A]n 'exceptional' case is

  simply one that stands out from others with respect to the substantive strength of a

  party's litigating position (considering both the governing law and the facts of the

  case) or the unreasonable manner in which the case was litigated." Octane Fitness,

  LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554 (2014). "District courts may

  determine whether a case is 'exceptional' in the case-by-case exercise of their

  discretion, considering the totality of the circumstances." Id. A nonexclusive list of

  factors to consider includes frivolousness, motivation, objective unreasonableness as



                                            2
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 3 of 19 PageID #: 2118




  to facts or legal components of the case, and the need in particular circumstances to

  advance considerations of compensation and deterrence. See Octane Fitness, 572 U.S.

  at 554 n.6. The prevailing party must prove an "exceptional case" by a preponderance

  of the evidence. See id. at 557–58.

     Fees are not to be awarded "as a penalty for failure to win a patent infringement

  suit." Octane Fitness, 572 U.S. at 548–49 (quoting Park-In-Theatres, Inc. v. Perkins,

  190 F.2d 137, 142 (9th Cir. 1951)). And, "[i]n view of the evolving nature of § 101

  jurisprudence . . . it is particularly important to allow attorneys the latitude necessary

  to challenge and thus solidify the legal rules without the chill of direct economic

  sanctions." Gust, Inc. v. Alphacap Ventures, LLC, 905 F.3d 1321, 1329 (Fed. Cir.

  2018).

                                    III.   Discussion

     It is undisputed that DriverReach was the prevailing party because the Court

  granted its motion to dismiss. The only issue is whether this case is exceptional.

  DriverReach argues that this is an exceptional case because Tenstreet's case lacked

  substantive strength and because Tenstreet used unreasonable litigation tactics. The

  Court addresses these in order and finds that this is not an exceptional case.

     A. Weakness of Tenstreet's Litigation Position

     DriverReach fails to show that this is an exceptional case based on the substantive

  weakness of Tenstreet's litigation position. DriverReach contends that Tenstreet

  should have known its case was objectively unreasonable from the beginning, and

  that its case was weak because (1) DriverReach explained to Tenstreet the § 101



                                              3
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 4 of 19 PageID #: 2119




  issues in a pre-suit correspondence, citing the same body of caselaw that the Court

  relied on in granting DriverReach's motion to dismiss; and (2) in 2014, Tenstreet's

  related patent application, U.S. Patent Application No. 14/046,269 ("'269

  Application"), which was a continuation of the '575 Patent, was rejected entirely

  under § 101 in view of Alice Corp. Pty. Ltd. v. CLS Bank International, 573 U.S. 208

  (2014). Exceptionality is commonly shown by "(1) establishing that the plaintiff failed

  to conduct an adequate pre-filing investigation or to exercise due diligence before

  filing suit; [or] (2) showing the plaintiff should have known its claim was meritless

  and/or lacked substantive strength . . . ." Bayer CropScience AG v. Dow AgroSciences

  LLC, No. 12-256, 2015 WL 1197436, at *4 (D. Del. Mar. 15, 2015), aff'd, 851 F.3d

  1302 (Fed. Cir. 2017) (internal citations omitted).       "[A] case presenting either

  subjective bad faith or exceptionally meritless claims may sufficiently set itself apart

  from mine-run cases to warrant a fee award." Octane Fitness, 572 U.S. at 555.

     DriverReach argues that Tenstreet failed to objectively assess the merits of its

  case. Specifically, DriverReach asserts that it provided Tenstreet with notice that

  the '575 Patent was likely invalid in a pre-suit correspondence letter, and, therefore,

  Tenstreet should have known its claim lacked substantive strength. DriverReach's

  four-page, pre-suit letter indicated the reasons it believed that the '575 Patent was

  invalid: namely, that the '575 Patent and the claims thereof were directed to the

  abstract idea of collecting and exchanging employment-related information; that the

  only computer component in Claim 1 was a generic computerized exchange; and that

  the '575 Patent and its claims were precisely the type of patents/claims that the



                                             4
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 5 of 19 PageID #: 2120




  Federal Circuit consistently holds invalid.     (ECF No. 96-3 at 3.)     Additionally,

  DriverReach cited in its letter several cases to support its assertions. But, it is

  unremarkable that opposing counsel disagreed about the merits of their respective

  positions prior to and during litigation. The Court is not persuaded that this pre-suit

  correspondence letter proves that Tenstreet knew its claims were meritless. Cf. Auto-

  Kaps, LLC v. Clorox Co., 15 Civ. 1737, 2017 WL 6210846, at *2 (E.D.N.Y. Mar. 27,

  2017) (concluding that a case was not baseless despite the defendant having outlined

  the arguments that ultimately prevailed on summary judgment in a pre-litigation

  letter to the plaintiff).

     DriverReach also cites the '269 Application's rejection as evidence that Tenstreet

  knew its claims were baseless. Specifically, DriverReach argues that the asserted

  '575 Patent was prosecuted before the Supreme Court's decision in Alice and thus was

  not subject to the same level of scrutiny on § 101 as the '269 Application; that the

  asserted '269 Application sought claims nearly identical to the asserted claims in this

  case, the only difference being that the '269 Application sought "system" claims

  instead of "method" claims; and that the '269 Application was rejected entirely under

  § 101 in view of Alice. Tenstreet responds that the '269 Application rejection does not

  show that Tenstreet was unreasonable in asserting the '575 Patent because Tenstreet

  ultimately decided to abandon the '269 Application without receiving a final and

  unappealable rejection. Also, the § 101 standard has continued to evolve since 2014,

  when the '269 Application was rejected in the immediate aftermath of Alice. Thus, it

  is unclear if Tenstreet could have overcome the rejection. The Court did not speculate



                                            5
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 6 of 19 PageID #: 2121




  on the ultimate eligibility of those claims in ruling on the motion to dismiss, (ECF 63

  at 11), and it declines to speculate now.

     DriverReach also analogizes to a line of cases to show Tenstreet's case was

  objectively unreasonable from the beginning. However, the cases are distinguishable.

  For example, in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372

  (Fed. Cir. 2017), the Federal Circuit held that the district court did not abuse its

  discretion in awarding attorney's fees, id at 1379–80, because the case did "not

  require [it] to engage in a difficult line-drawing exercise for a claimed invention

  resting on, or anywhere near, the margins of patent-eligibility; rather, the patent

  claims [were] directed to a fundamental economic practice, which Alice made clear is,

  without more, outside the patent system," id. at 1379.        In In re Bill of Lading

  Transmission & Processing Systems Patent Litigation v. Intermec Technologies Corp.,

  No. 109-MD-2050, 2018 WL 2578225, at *1 (S.D. Ohio June 4, 2018), the court held

  that an award of attorneys' fees was warranted because the claims were "dubious".

  Id. at *4. The litigation spanned eight years and included three appeals; the court

  found that an award of attorneys' fees was needed to deter future wasteful litigation

  on similarly weak arguments pertaining to plaintiff's non-patentable invention. Id.

  The '575 patent is not directed to a fundamental economic process, but rather, is

  directed at "peer-to-peer sharing of job applicant data over a network." ('575 Patent,

  ECF No. 1-1 at 5:39–40.) And Tenstreet has not pursued its losing claims anywhere

  near the extent of the protracted litigation at issue in Bill of Lading.




                                              6
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 7 of 19 PageID #: 2122




     And, in SAP America Inc. v. Investpic, LLC, No. 3:16-CV-02689-K, 2018 WL

  993854, at *1 (N.D. Tex. Feb. 21, 2018), the plaintiff was specifically warned by the

  U.S. Patent and Trademark Office ("USPTO") that "it looked very unlikely that [its]

  claims were toward patentable subject matter and very likely that [its] claims were

  invalid. Id. at *2. The USPTO then specifically invited the plaintiff to address the

  issues in another post-grant review proceeding of the patent; however, the plaintiff

  ignored the issues and instead continued to "vigorously assert" its patent against

  companies like the defendant's.      Id.   The Court held that attorney's fees were

  warranted given the totality of the circumstances. Id. DriverReach argues that

  Tenstreet was similarly warned that the '575 Patent was likely invalid because its

  '269 Application was denied post-Alice.        However, the Court reiterates that

  Tenstreet's abandoning of the '269 Application makes it unclear whether Tenstreet

  would have overcome the rejection.

     The additional cases that DriverReach argues are comparable to this case, and in

  which courts found exceptionality, are also distinguishable. See Finnavations LLC v.

  Payoneer, Inc., No. 1:18-cv-444-RGA, 2019 WL 1236358, at *1–2 (D. Del. Mar. 18,

  2019) (finding exceptionality because there was no question, and the court had "rarely

  been more confident," that the patent was invalid because the claims were analogous

  to those struck down in Alice); VOIT Techs., LLC v. Del-Ton, Inc., No. 5:17-CV-259,

  2018 WL 3732671, at *1 (E.D.N.C. Aug. 6, 2018) (finding exceptionality because

  plaintiff was "fishing for settlements" when it "filed suit based on the expired patent

  held invalid [by the court] 37 times in fifteen months"); Source Search Techs., LLC v.



                                             7
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 8 of 19 PageID #: 2123




  Kayak Software Corp., No. 11-3388, 2016 WL 1259961, at *1 (D.N.J. Mar. 31, 2016)

  (finding exceptionality because plaintiff changed its position "back and forth to suit

  the argument of the day" and plaintiff did not discontinue its litigation after

  defendant filed its motion for summary judgment post-Alice); Bayer CropScience AG,

  2015 WL 1197436, at *9–10 (finding patentee's infringement claim plainly non-

  meritorious where, among other things, it was considered baseless by several of its

  own witnesses); eDekka LLC v. E Revolutions Ventures, Inc., Nos. 2:15-CV-541, 2:15-

  CV-585, 2015 WL 9225038, at *1 (E.D. Tex. Dec. 17, 2015) (finding exceptionality

  because plaintiff's patent was "demonstrably weak on its face," given that the claims

  were not tied to a generic computer, let alone a specialized one; the plaintiff

  "repeatedly offered unsupportable arguments on behalf of [its] obviously weak

  patent"; and plaintiff filed over 200 strikingly similar law suits that led to early

  settlements for amounts significantly below the cost of taking a patent case to trial).

     DriverReach has not demonstrated by a preponderance of the evidence that this

  case "stands out from others with respect to the substantive strength of [Tenstreet's]

  litigating position . . . ." Octane Fitness, 572 U.S. at 554. And "it is the substantive

  strength of the party's litigating position that is relevant to an exceptional case

  determination, not the correctness or eventual success of that position. A party's

  position on issues of law ultimately need not be correct for them to not stand out, or

  be found reasonable." SFA Sys., LLC v. Newegg Inc., 793 F.3d 1344, 1348 (Fed. Cir.

  2015) (internal quotation marks and citations omitted); see also Gust, 905 F.3d at

  1329.



                                             8
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 9 of 19 PageID #: 2124




     Tenstreet's '575 patent was entitled to a presumption of validity, and Tenstreet

  attempted to enforce that patent in this action. In dismissing Tenstreet's claims, the

  Court observed that the '575 patent "is a 'quintessential do it on a computer patent,"

  (Order on Motion to Dismiss 8, ECF No. 63), but the Court did not conclude that

  Tenstreet's claims failed just because similar patents had been held invalid. Nor did

  the determination that the '575 patent was directed to an abstract idea by itself doom

  the claims. Rather, the Court determined that the '575 patent lacked "an inventive

  concept," which is required to make the abstract idea patent-eligible. (Id. at 7, ECF

  No. 63.) Tenstreet's claims were dismissed, but especially given the state of flux of

  §101 law, see, e.g., Gust, 905 F.3d at 1329, the Court does not find this case

  exceptional based on the weakness of Tenstreet's litigation position.

     B. Unreasonable Manner in Which the Case Was Litigated

     DriverReach has not established exceptional conduct by a preponderance of the

  evidence. "[A] district court may award fees in the rare case in which a party's

  unreasonable conduct—while not necessarily independently sanctionable—is

  nonetheless so 'exceptional' as to justify an award of fees." Octane Fitness, 572 U.S.

  546. Examples of misconduct that support a court's exceptional case finding include

  "litigation misconduct; vexatious, unjustified, and otherwise bad faith litigation; a

  frivolous suit; or willful infringement." Monolithic Power Sys. Inc. v. O2 Micro Int'l

  Ltd., 726 F.3d 1359, 1366 (Fed. Cir. 2013). Indeed, post-Octane decisions finding

  exceptionality for conduct have generally relied on egregious behavior. See, e.g.,

  Intellect Wireless, Inc. v. Sharp Corp., 45 F. Supp. 3d 839, 853 (N.D. Ill. 2014) (finding



                                              9
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 10 of 19 PageID #: 2125




   exceptionality based on plaintiff's conduct of falsifying declarations before the

   USPTO to obtain the patents at issue); JOAO Bock Transaction Sys., LLC v. Jack

   Henry & Assocs., Inc., No. 12-1138, 2016 WL 1267159, at *1 (D. Del. Mar. 31, 2016)

   (finding exceptionality based on plaintiff's conduct after it originally asserted

   infringement for over eighty products, narrowed the accused products to seven by

   court order, and changed the representative products four times by the time it served

   its final infringement contentions in which plaintiff ultimately asserted six never-

   before asserted claims.)

      DriverReach cites six examples of Tenstreet's litigation conduct that support a

   finding of exceptionality: (1) Tenstreet's confusing and tenuous settlement demand

   stalled any possible resolution of the case; (2) Tenstreet wasted valuable resources

   during the course of the litigation; (3) Tenstreet's infringement contention positions

   were contrary to law; (4) Tenstreet's failure to comply with Court orders increased

   the cost of litigation; (5) Tenstreet had an improper motive for bringing suit, and (6)

   Tenstreet's baseless positions on the relevance of source code punctuated its

   campaign for unreasonable behavior.            Because the Court may determine

   exceptionality by considering the totality of the circumstances, the Court takes these

   examples together. See Octane Fitness, 572 U.S. at 554.

      DriverReach asserts that Tenstreet began the discovery period by asserting a

   damages theory without any legal foundation and repeatedly refusing to explain or

   support its theory. Specifically, DriverReach points to the fact that Tenstreet alleged

   millions of dollars in lost profits yet did not provide satisfactory reasoning for its



                                             10
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 11 of 19 PageID #: 2126




   alleged lost profits. Tenstreet counters that it made every effort to explain the basis

   for its settlement demand and preliminary damages calculation. However, part of

   the reason that Tenstreet and DriverReach could not come to an agreement about the

   initial settlement demand was because there was a disagreement about whether

   Xchange was offered for free—thus causing confusion about how such a large

   settlement demand could be requested based on lost profits of a free product.

   Tenstreet claims that there are two versions of Xchange: one that is offered for free

   and one full version that is offered for a price. (Riddle Decl. ¶ 8, ECF No. 99 at 2.)

      DriverReach, however, maintains that Xchange is a free product and that

   Tenstreet asserted a convoyed sales theory, which is contrary to law because

   Tenstreet's Xchange is a separate, distinct stand-alone product. See Am. Seating Co.

   v. USSC Group, Inc., 514 F.3d 1262, 1268 (Fed. Cir. 2008) ("A patentee may recover

   lost profits on unpatented components sold with a patented item, a convoyed sale, if

   both the patented and unpatented products 'together were considered to be

   components of a single assembly or parts of a complete machine, or they together

   constituted a functional unit.'" (quoting Rite-Hite Corp. v. Kelley Co., 56 F.3d 1538,

   1550 (Fed. Cir. 1998))). DriverReach points to email correspondence between itself

   and Tenstreet to support its assertion. (See ECF No. 96-6 at 2–3 (Tenstreet stating

   that "[a]s for lost profits, Tenstreet profits from its Xchange software because it is

   integrated with other services that Tenstreet sells, and Xchange is a significant

   driver of demand for those products").) Thus, Tenstreet contradicted itself during the

   course of this litigation regarding the damages theory it was advancing. However,



                                             11
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 12 of 19 PageID #: 2127




   given that the case ended at the motion to dismiss stage, and that discovery never

   finished; whether Tenstreet had a viable lost profit damages claim depends on an

   unresolved factual dispute. (See Riddle Decl. ¶ 8, ECF No. 99 at 2 (stating that when

   the case was dismissed, Tenstreet "was in the process of producing hundreds of

   invoices demonstrating that it charged for [its] full version of Xchange").) Since

   DriverReach has not proffered a good reason to resolve the factual dispute in its favor,

   it has failed to meet its burden of proof.

      Next, DriverReach claims that Tenstreet wasted resources by continuing to object

   to certain interrogatories.     But Tenstreet argues that some of DriverReach's

   interrogatories contained too many discreet subparts to answer.           DriverReach

   responds that it repeatedly asked Tenstreet to explain its objections, which Tenstreet

   failed to do. Eventually, Tenstreet answered the interrogatories after compromising

   right before a conference with the magistrate judge. DriverReach argues that it

   should not have taken six months of discussions, including emails, three formal

   letters, three meet and confers, and a compromise, to answer interrogatories

   pertaining to basic information on products that a patent infringement plaintiff

   contends practice the claimed invention.

      DriverReach argues that Tenstreet's conduct was like conduct in other cases in

   which courts found a party's litigation conduct exceptional. However, the Court is

   not persuaded. For example, in Fleming v. Escort, Inc., No. 1:09-CV-105-BLW, 2014

   WL 713532, at *2 (D. Idaho Feb. 21, 2014), the defendant, among other conduct the

   court found to be vexatious, failed to turn over numerous pieces of discoverable



                                                12
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 13 of 19 PageID #: 2128




   information, attempted to add 286 patent invalidity contentions over eighteen

   months after the deadline for amendment had passed, and "vehemently objected to

   turning over sensitive trade secrets in discovery only to later allow the same 'secrets'

   to be publicly disclosed at trial." Here, that Tenstreet was not as forthcoming as it

   should have been, does not rise to the level of the defendant's conduct in Fleming.

   DriverReach also cites Loctite Corp. v. Fel-Pro, Inc., 667 F.2d 577 (Fed. Cir. 1981),

   but the conduct at issue there also was far more severe than Tenstreet's. The plaintiff

   in Loctite, over the course of three years, only partially answered interrogatories,

   concealed evidence, instructed its personnel to not make written reports of test

   results, made material misrepresentations in briefs, and failed to comply with court

   orders compelling discovery. Loctite, 667 F.2d at 584. That conduct is distinguishable

   from Tenstreet's.

      DriverReach also argues that Tenstreet's infringement contentions were contrary

   to law, as demonstrated by Tenstreet's inability to cite to a single case supporting its

   position.   Specifically, DriverReach takes issue with Tenstreet's attempt to add

   DriverReach's    Application    Management      System     and    Driver   Compliance

   Management System as "Accused Instrumentalities." (See ECF No. 96-11 at 1–2.)

   This is because DriverReach asserted during the course of the litigation that all of its

   "products are separate and distinct products with separate and distinct

   functionalities; therefore, to properly accuse them of infringing the asserted method,

   Tenstreet needed to explain how using those unique features and functionalities

   practiced the claimed methods." (ECF No. 95 at 30 (citing Lucent Techs., Inc. v.



                                             13
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 14 of 19 PageID #: 2129




   Gateway Inc., 580 F.3d 1301, 1317 (Fed. Cir. 2019) (explaining that "[t]o infringe a

   method claim, a person must have practiced all steps of the claimed method")).)

      Tenstreet, responds that DriverReach's own website stated that the services

   Tenstreet added as Accused Instrumentalities "include VOE Plus and [the website]

   included case studies that describe[d] VOE Plus as part of a 'holistic' system that is

   'an end-to-end solution for [the] driver recruiting process.'' (ECF No. 98 at 35.) Thus,

   there was a factual dispute between the parties. (Compare ECF No. 96-17 at 1

   (DriverReach stating "VOE Plus is a standalone product, as your own document

   production establishes"), with id. at 4 (Tenstreet responding "Although you have

   stated that the other products do not include the charted services, that is contrary to

   statements on DriverReach's website, and you have not provided any evidence to

   support your position. Accordingly, as I stated before, the cases you requested are

   irrelevant.").) DriverReach claimed there was no factual dispute; rather, it argued

   that Tenstreet's "contentions [were] deficient because they [did] not chart the

   'Accused Instrumentalities' and instead rel[ied] on a theory that [was] incorrect as a

   matter of fact and law," and that DriverReach was not aware of "any case law to

   support [Tenstreet's] attempts to assert infringement of a method claim in this

   manner." (ECF No. 96-16 at 3.) Pointing to the status conference held on September

   16, 2019, DriverReach contends that the magistrate judge agreed with DriverReach

   that Tenstreet's contentions were improper.        (ECF No. 62.)      Accordingly, the

   magistrate judge gave Tenstreet until October 3, 2019, to supplement its contentions

   and claims charts. (Id.) However, DriverReach's motion to dismiss was granted on



                                             14
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 15 of 19 PageID #: 2130




   September 30, 2019. (ECF No. 63.)         The Court will not speculate as to whether

   Tenstreet would have been able to adequately supplement its contentions and claims

   charts.

      DriverReach next asserts that Tenstreet did not comply with the Electronically

   Stored Information ("ESI") Order because it did not produce its documents according

   to the specific list of metadata fields listed in the order, (see ECF No. 49 at 5).

   Tenstreet    blames the discrepancy with metadata           on its third-party vendor.

   DriverReach's authority for why Tenstreet's failure to comply with the ESI Order

   warrants a finding of exceptionality is distinguishable. In Oplus Technologies, Ltd.

   v. Vizio, Inc., 782 F.3d 1371, 1372 (Fed. Cir. 2015), Oplus's litigation strategy included

   misconduct such as providing contradictory expert testimony and multiple subpoenas

   for financial information, requesting discovery previously provided, and amending its

   claims to manufacture venue. Tenstreet's failure to remedy its metadata mistake is

   not comparable to the conduct in Oplus Technologies.

      DriverReach also complains that Tenstreet improperly used the threat of a patent

   infringement action to gain a competitive advantage, even going so far as to inform

   potential DriverReach customers that the lawsuit would bankrupt DriverReach as a

   way of dissuading them from doing business with DriverReach.              To support its

   assertions of improper motive, DriverReach cites to its own complaint filed in the

   Northern District of Oklahoma and a letter written by DriverReach's own lawyer.

   (See Compl. ¶¶ 14–20, DriverReach LLC v. Tenstreet, LLC, No. 18-cv-0650 (N.D.

   Okla.), ECF No. 96-3 at 4–5; ECF No. 96-3 at 4.) DriverReach also argues that its



                                              15
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 16 of 19 PageID #: 2131




   motion should be granted because Tenstreet did not in its response brief dispute its

   motive (although Tenstreet did address it in a supplemental brief). But, a complaint's

   factual allegations are not evidence; nor, generally, is a cease-and-desist letter based

   on hearsay from a party's lawyer. In any event, though this may be a close case, the

   Court is not persuaded by a preponderance of the evidence that given the totality of

   the circumstances, this is an exceptional case that warrants an award of attorneys'

   fees.

      Finally, DriverReach argues that Tenstreet failed to comply with the Court's

   Protective Order. Tenstreet responds that the Protective Order did not require it to

   produce source code without a formal document request. In truth, the Protective

   Order outlined a detailed process for how the parties were to handle the production

   of source code, (see ECF No. 42 at 6–10), separating out the processes for handling

   confidential and executable source code.        "Nothing in [the] Protective Order

   prevent[ed] executable source code from being requested and produced in discovery."

   (ECF No. 42 at 7.) While it is true that Tenstreet was not required to produce source

   code, Tenstreet was obligated to act in good faith upon a request of production of its

   source code. Here, DriverReach requested to view, in accordance with the Protective

   Order, Tenstreet's source code and offered up its source code for Tenstreet to view.

   (ECF No. 96-17 at 5.) Tenstreet refused, stating that the source code was not relevant

   to the litigation. (ECF No. 96-17 at 3–4.) But the source code was relevant in this, a

   software case, and Tenstreet did not act in good faith in complying with the Protective

   Order once DriverReach requested to view Tenstreet's source code.



                                             16
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 17 of 19 PageID #: 2132




      Upon examination, DriverReach's remaining arguments are also unpersuasive.

   Tenstreet's litigation conduct may not have been the gold standard for how a party

   should conduct itself in litigation. However, even though some of Tenstreet's conduct

   could be criticized, considering the totality of the circumstances, its conduct

   throughout the brief course of this case did not amount to egregious behavior, such

   as false testimony, destruction of evidence, or offensive conduct, as in other cases in

   which courts have found exceptionality based on litigation conduct.            See, e.g.,

   Monolithic Power, 726 F.3d at 1366 (plaintiff offered false testimony, attempted to

   cover up its false testimony, and, over the course of ten years, sued the same accused

   infringer's customers to prompt a declaratory judgment action from the supplier, only

   to move to dismiss the cases "after substantial litigation had taken place"); Eon-Net

   LP v. Flagstar Bancorp., 653 F.3d 1314, 1324–27 (Fed. Cir. 2011) (plaintiff had a

   history of filing identical patent infringement complaints against a plethora of

   defendants to extract nuisance value settlements, destroyed evidence prior to filing

   suit, failed to engage in the claim construction process, and displayed a "lack of regard

   for the judicial system"). The Court does not find that Tenstreet's conduct makes this

   an exceptional case warranting a fee award.

      In sum, DriverReach has not demonstrated by a preponderance of the evidence

   that this case "stands out from others with respect to the substantive strength of

   [Tenstreet's] litigating position . . . or the unreasonable manner in which the case was

   litigated." Octane Fitness, 572 U.S. at 554. Accordingly, the Court finds that this




                                              17
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 18 of 19 PageID #: 2133




   case is not exceptional under § 285 and therefore denies DriverReach's motion for

   attorneys' fees, (ECF No. 94).

                                    IV.        Motion to Strike

      DriverReach moves to strike Tenstreet's five late-filed declarations, (ECF Nos.

   114–18), or in the alternative allow it to take related discovery. (ECF No. 120.) It is

   undisputed that Tenstreet's five declarations were untimely filed. (See ECF No. 93

   (setting final deadlines).) However, although the Court considered the untimely filing

   of the declarations for purposes of evaluating the quality of Tenstreet's litigation

   conduct, the Court did not use the substance of Tenstreet's declarations, (ECF No.

   114–18), in determining the outcome of DriverReach's motion for attorneys' fees.

   Accordingly, with the attorneys' fees motion now resolved, DriverReach's motion to

   strike, (ECF No. 120), is denied as moot.

                                          V.     Conclusion

      For the reasons set forth above, DriverReach failed to prove by a preponderance

   of the evidence that this case is "one that stands out from others with respect to the

   substantive strength of a party's litigating position . . . or the unreasonable manner

   in which the case was litigated." Octane Fitness, 572 U.S. at 554. Considering the

   totality of the circumstances here, the Court finds that this case is not exceptional

   under 35 U.S.C. § 285. Defendant DriverReach's motion for attorneys' fees, (ECF No.

   94), is denied. DriverReach's motion to strike, (ECF No. 120), is denied as moot.

      SO ORDERED.




                                                   18
Case 1:18-cv-03633-JRS-TAB Document 128 Filed 08/23/21 Page 19 of 19 PageID #: 2134




   Date: 8/23/2021




   Distribution by CM/ECF to counsel of record




                                          19
